Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of [insert], 201__ (the “Effective Date”) between Organovo
Holdings, Inc., a Delaware corporation (the “Company”), and the persons who have
executed the signature page(s) hereto (each, a “Purchaser” and collectively, the
“Purchasers”).
 
RECITALS:
 
WHEREAS, the Company has entered into an Agreement and Plan of Merger and
Reorganization with Organovo, Inc., a Delaware corporation (“Organovo”),
pursuant to which a newly organized, wholly-owned subsidiary of the Company has
merged with and into Organovo, with Organovo remaining as the surviving entity
and a wholly-owned subsidiary of the Company (the “Merger”);
 
WHEREAS, prior to the Merger, Organovo issued (the “Notes Offering”) Convertible
Promissory Notes (the “Bridge Notes”) and common stock purchase warrants
(“Bridge Warrants”).  Upon the closing of the Merger and the PPO (as defined
below), the Bridge Notes automatically converted into Units (as defined below)
and the Bridge Warrants automatically converted into common stock purchase
warrants (the “Exchange Warrants”) to purchase shares of Common Stock;
 
WHEREAS, simultaneously with the Merger and to provide the capital required by
the Company for working capital and other purposes, the Company has offered in
compliance with Rule 506 of Regulation D and/or Regulation S of the Securities
Act (as defined herein), to investors in a private placement transaction (the
“PPO”), units (“Units”) of its securities, each Unit consisting of one share of
Common Stock (the “Investor Shares”) and a common stock purchase warrant (the
“Investor Warrants”) to purchase one share of Common Stock;
 
WHEREAS, the initial closing of the PPO and the closing of the Merger have taken
place on the Effective Date; and
 
WHEREAS, in connection with the Merger, the Notes Offering and the PPO, the
Company agrees to provide certain registration rights related to the Investor
Shares and the shares of Common Stock issuable upon exercise of the Exchange
Warrants and the Investor Warrants, on the terms set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1. Certain Definitions.  As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Approved Market” means the Over-the-Counter Bulletin Board, the OTC Markets,
the Nasdaq Stock Market, the New York Stock Exchange or the American Stock
Exchange.
 
 
1

--------------------------------------------------------------------------------

 
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume.
 
“Bridge Notes” has the meaning given it in the recitals of this Agreement.
 
“Bridge Warrants” has the meaning given it in the recitals of this Agreement.
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.
 
“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
“Effective Date” has the meaning given it in the preamble to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Exchange Warrants” has the meaning given it in the recitals of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.
 
“Investor Shares” has the meaning given it in the recitals of this Agreement.
 
“Investor Warrants” has the meaning given it in the recitals of this Agreement.
 
“Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.
 
“Piggyback Registration” means, in any registration of Common Stock as set forth
in Section 3(b), the ability of holders of Registrable Securities to include
Registrable Securities in such registration.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means the Investor Shares and the Registrable Warrant
Shares but excluding (i) any Registrable Securities that have been publicly sold
or may be sold immediately without registration under the Securities Act either
pursuant to Rule 144(k) of the Securities Act or otherwise; (ii) any Registrable
Securities sold by a person in a transaction pursuant to a registration
statement filed under the Securities Act, or (iii) any Registrable Securities
that are at the time subject to an effective registration statement under the
Securities Act.
 
“Registrable Warrant Shares” means the shares of Common Stock issued or issuable
to each Purchaser upon exercise of the Exchange Warrants and the Investor
Warrants.
 
 
3

--------------------------------------------------------------------------------

 
 
“Registration Default Date” means the date that is 180 days after the date the
Registration Statement is actually filed with the Commission.
 
“Registration Default Period” means the period following the Registration
Default Date during which any Registration Event occurs and is continuing.
 
“Registration Event” means the occurrence of any of the following events:
 
(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date;
 
(b) the Registration Statement is not declared effective by the Commission on or
before the Registration Default Date;
 
(c) after the SEC Effective Date, sales cannot be made pursuant to the
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement)
except as excused pursuant to Section 3(e); or
 
(d) the Common Stock generally or the Registrable Securities specifically are
not listed or included for quotation on an Approved Market, or trading of the
Common Stock is suspended or halted on the Approved Market, which at the time
constitutes the principal market for the Common Stock, for more than two full,
consecutive Trading Days; provided, however, a Registration Event shall not be
deemed to occur if all or substantially all trading in equity securities
(including the Common Stock) is suspended or halted on the Approved Market for
any length of time.
 
“Registration Filing Date” means the date that is 90 days after date of the
final closing of the PPO.
 
“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.
 
“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.
 
 
4

--------------------------------------------------------------------------------

 
 
“Trading Day” means (a) if the Common Stock is listed or quoted on an Approved
Market, then any day during which securities are generally eligible for trading
on the Approved Market, or (b) if the Common Stock is not then listed or quoted
and traded on an Approved Market, then any business day.
 
2. Term.  This Agreement shall continue in full force and effect for a period of
one year from the SEC Effective Date, unless terminated sooner hereunder.
 
3. Registration.
 
(a) Registration on Form S-1.  Not later than the Registration Filing Date, the
Company shall file with the Commission a Registration Statement on Form S-1, or
other applicable form, relating to the resale by the Holders of all of the
Registrable Securities, and the Company shall use its commercially reasonably
efforts to cause such Registration Statement to be declared effective prior to
the Registration Default Date.
 
(b) Piggyback Registration.  In addition to the Company agreement pursuant to
Section 3(a) above, if the Company shall determine to register for sale for cash
any of its Common Stock, for its own account or for the account of others (other
than the Holders), other than (i) a registration relating solely to employee
benefit plans or securities issued or issuable to employees, consultants (to the
extent the securities owned or to be owned by such consultants could be
registered on Form S-8) or any of their Family Members (including a registration
on Form S-8) or (ii) a registration relating solely to a Securities Act Rule 145
transaction or a registration on Form S-4 in connection with a merger,
acquisition, divestiture, reorganization or similar event, the Company shall
promptly give to the Holders written notice thereof (and in no event shall such
notice be given less than 20 calendar days prior to the filing of such
registration statement), and shall, subject to Section 3(c), include as a
Piggyback Registration all of the Registrable Securities specified in a written
request delivered by the Holder thereof within 10 calendar days after receipt of
such written notice from the Company. However, the Company may, without the
consent of the Holders, withdraw such registration statement prior to its
becoming effective if the Company or such other stockholders have elected to
abandon the proposal to register the securities proposed to be registered
thereby.
 
(c) Underwriting.  If a Piggyback Registration is for a registered public
offering that is to be made by an underwriting, the Company shall so advise the
Holders of the Registrable Securities eligible for inclusion in such
Registration Statement pursuant to Sections 3(b).  In that event, the right of
any Holder to Piggyback Registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or the selling stockholders, as
applicable.  Notwithstanding any other provision of this Section, if the
underwriter or the Company determines that marketing factors require a
limitation on the number of shares of Common Stock or the amount of other
securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting.  The Company
shall so advise all Holders (except those Holders who failed to timely elect to
include their Registrable Securities through such underwriting or have indicated
to the Company their decision not to do so), and indicate to each such Holder
the number of shares of Registrable Securities that may be included in the
registration and underwriting, if any. The number of shares of Registrable
Securities to be included in such registration and underwriting shall be
allocated among such Holders as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
(i) If the Piggyback Registration was initiated by the Company, the number of
shares that may be included in the registration and underwriting shall be
allocated first to the Company and then, subject to obligations and commitments
existing as of the date hereof, to all selling stockholders, including the
Holders, who have requested to sell in the registration on a pro rata basis
according to the number of shares requested to be included therein; and
 
(ii) If the Piggyback Registration was initiated by the exercise of demand
registration rights by a stockholder or stockholders of the Company (other than
the Holders), then the number of shares that may be included in the registration
and underwriting shall be allocated first to such selling stockholders who
exercised such demand and then, subject to obligations and commitments existing
as of the date hereof, to all other selling stockholders, including the Holders,
who have requested to sell in the registration on a pro rata basis according to
the number of shares requested to be included therein.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.
 
(d) Occurrence of Registration Event.  If a Registration Event occurs, then the
Company will make payments to each Holder of Registrable Securities (a
“Qualified Purchaser”), as liquidated damages for the amount of damages to the
Qualified Purchaser by reason thereof, at a rate equal to 0.50% of the purchase
price per Unit paid by such Holder in the PPO (including, without limitation,
Bridge Note conversion amounts) for the Registrable Securities then held by each
Qualified Purchaser for each full period of 30 days of the Registration Default
Period (which shall be pro rated for any period less than 30 days); provided,
however, if a Registration Event occurs (or is continuing) on a date more than
one-year after the Company filed a Current Report on Form 8-K relating to the
Merger and the PPO and providing Form 10 information with respect thereto,
liquidated damages shall be paid only with respect to that portion of the
Qualified Purchaser’s Registrable Securities that cannot then be immediately
resold in reliance on Rule 144.  Notwithstanding the foregoing, the maximum
amount of liquidated damages that may be paid to any Qualified Purchaser
pursuant to this Section 3(d) shall be an amount equal to 6% of the purchase
price per Unit paid by such Holder in the PPO for the Registrable Securities
held by such Qualified Purchaser at the time of the first occurrence of a
Registration Event.  Each such payment shall be due and payable within five days
after the end of each full 30-day period of the Registration Default Period
until the termination of the Registration Default Period and within five days
after such termination.  Such payments shall constitute the Qualified
Purchaser’s exclusive remedy for such events.  If the Company fails to pay any
partial liquidated damages or refund pursuant to this Section in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 8% per annum (or such lesser maximum amount that is permitted to be paid
by applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.  The Registration Default Period shall terminate upon (i) the
filing of the Registration Statement in the case of clause (a) of the definition
of Registration Event, (ii) the SEC Effective Date in the case of clause (b) of
the definition of Registration Event, (iii) the ability of the Qualified
Purchaser to effect sales pursuant to the Registration Statement in the case of
clause (c) of the definition of Registration Event, and (iv) the listing or
inclusion and/or trading of the Common Stock on an Approved Market, as the case
may be, in the case of clause (d) of the definition of Registration Event.  The
amounts payable as liquidated damages pursuant to this Section 3(d) shall be
payable in lawful money of the United States.
 
 
6

--------------------------------------------------------------------------------

 
 
(e) Notwithstanding the provisions of Section 3(d) above, (a) if the Commission
does not declare the Registration Statement effective on or before the
Registration Default Date, or (b) if the Commission allows the Registration
Statement to be declared effective at any time before or after the Registration
Default Date, subject to the withdrawal of certain Registrable Securities from
the Registration Statement, and the reason for (a) or (b) is the Commission’s
determination that (x) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (y) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (z) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that in the case of
(b) the Company may reduce, on a pro rata basis, the total number of Registrable
Securities to be registered on behalf of each such Holder, and, in the case of
(a) or (b), and that a Holder shall not be entitled to any liquidated damages
with respect to the Registrable Securities not registered for the reason set
forth in (a), or so reduced on a pro rata basis as set forth in (b).  In any
such pro reduction, the number of Registrable Securities to be registered on
such Registration Statement will first be reduced by the Registrable Securities
represented by the Registrable Warrant Shares (applied, in the case that some
Registrable Warrant Shares may be registered, to the Holders on a pro rata basis
based on the total number of unregistered Registrable Warrant Shares held by
such Holders on a fully diluted basis), and second by Registrable Securities
represented by Investor Shares (applied, in the case that some Investor Shares
may be registered, to the Holders on a pro rata basis based on the total number
of unregistered Investor Shares held by such Holders).  In addition, any such
affected Holder shall be entitled to Piggyback Registration rights after the
Registration Statement is declared effective by the Commission until such time
as: (AA) all Registrable Securities have been registered pursuant to an
effective Registration Statement, (BB) the Registrable Securities may be resold
without restriction pursuant to Rule 144 of the Securities Act, or (CC) the
Holder agrees to be named as an underwriter in any such registration statement.
The Holders acknowledge and agree the provisions of this paragraph may apply to
more than one Registration Statement.
 
 
7

--------------------------------------------------------------------------------

 
 
4. Registration Procedures for Registrable Securities.  The Company will keep
each Holder reasonably advised as to the filing and effectiveness of the
Registration Statement. At its expense with respect to the Registration
Statement, the Company will:
 
(a) prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement on Form S-1, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and shall remain effective for a period of one year or for such
shorter period ending on the earlier to occur of (i) the date as of which all of
the Holders as selling stockholders thereunder may sell all of the Registrable
Securities registered for resale thereon without restriction pursuant to Rule
144 (or any successor rule thereto) promulgated under the Securities Act or (ii)
the date when all of the Registrable Securities registered thereunder shall have
been sold (the “Effectiveness Period”).  Thereafter, the Company shall be
entitled to withdraw such Registration Statement and the Investors shall have no
further right to offer or sell any of the Registrable Securities registered for
resale thereon pursuant to the respective Registration Statement (or any
prospectus relating thereto);
 
(b) if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;
 
(c) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;
 
(d) furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;
 
(e) use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
as any Holder of Registrable Securities covered by such Registration Statement
reasonably requests and as may be necessary for the marketability of the
Registrable Securities (such request to be made by the time the applicable
Registration Statement is deemed effective by the Commission) and do any and all
other acts and things necessary to enable such Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holder; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph, (ii) subject itself to taxation in
any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction.
 
 
8

--------------------------------------------------------------------------------

 
 
(f) notify each Holder of Registrable Securities, the disposition of which
requires delivery of a prospectus relating thereto under the Securities Act, of
the happening of any event (as promptly as practicable after becoming aware of
such event), which comes to the Company’s attention, that will after the
occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;
 
(g) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;
 
(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;
 
(i) use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC
Bulletin Board or such other Approved Market on which securities of the same
class or series issued by the Company are then listed or traded;
 
(j) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times;
 
(k) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by
applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request;
 
(l) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act; and
 
(m) take all other reasonable actions necessary to expedite and facilitate the
disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.
 
 
9

--------------------------------------------------------------------------------

 
 
5. Suspension of Offers and Sales.  Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(f) hereof or of the commencement of a Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
6. Registration Expenses.  The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any registration, each party shall pay for its own
underwriting discounts and commissions and transfer taxes. Except as provided in
this Section and Section 9, the Company shall not be responsible for the
expenses of any attorney or other advisor employed by a Holder.
 
7. Assignment of Rights.  No Holder may assign its rights under this Agreement
to any party without the prior written consent of the Company; provided,
however, that any Holder may assign its rights under this Agreement without such
consent to a Permitted Assignee as long as (a) such transfer or assignment is
effected in accordance with applicable securities laws; (b) such transferee or
assignee agrees in writing to become subject to the terms of this Agreement; and
(c) such Holder notifies the Company in writing of such transfer or assignment,
stating the name and address of the transferee or assignee and identifying the
Registrable Securities with respect to which such rights are being transferred
or assigned.
 
8. Information by Holder.  A Holder with Registrable Securities included in any
registration shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be required in order to comply with any applicable law
or regulation in connection with the registration of such Holder’s Registrable
Securities or any qualification or compliance with respect to such Holder’s
Registrable Securities and referred to in this Agreement.  A form of Selling
Stockholder Questionnaire is attached as Exhibit A hereto for such purposes.
 
 
10

--------------------------------------------------------------------------------

 
 
9. Indemnification.
 
(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Holder or any such underwriter within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, or any violation or alleged violation of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with this Agreement; and the Company shall reimburse the Holder, and
each such director, officer, partner, underwriter and controlling person for any
legal or any other expenses reasonably incurred by them in connection with
investigating, defending or settling any such loss, claim, damage, liability,
action or proceeding; provided, that such indemnity agreement found in this
Section 9(a) shall in no event exceed the net proceeds from the Notes Offering
or the PPO, as applicable, received by the Company; and provided further, that
the Company shall not be liable in any such case (i) to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon an untrue statement in or omission from
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by the Holder specifically for
use in the preparation thereof or (ii) if the person asserting any such loss,
claim, damage, liability (or action or proceeding in respect thereof) who
purchased the Registrable Securities that are the subject thereof did not
receive a copy of an amended preliminary prospectus or the final prospectus (or
the final prospectus as amended or supplemented) at or prior to the written
confirmation of the sale of such Registrable Securities to such person because
of the failure of such Holder or underwriter to so provide such amended
preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 9 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act, the Exchange Act, or any
other federal or state law, to the extent arising out of or based solely upon:
(x) such Holder’s failure to comply with the prospectus delivery requirements of
the Securities Act or (y) any untrue or alleged untrue statement of a material
fact contained in any registration statement, any prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
the registration statement or such prospectus or (ii) to the extent that (1)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such prospectus or such form of prospectus or in any
amendment or supplement thereto or (2) in the case of an occurrence of an event
of the type specified in Section 4(f) hereof, the use by such Holder of an
outdated or defective prospectus after the Company has notified such Holder in
writing that the prospectus is outdated or defective and prior to the receipt by
such Holder of the advice contemplated in Section 4(f).  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice.  In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) If an indemnifying party does or is not permitted to assume the defense of
an action pursuant to Sections 9(c) or in the case of the expense reimbursement
obligation set forth in Sections 9(a) and (b), the indemnification required by
Sections 9(a) and 9(b) shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills received or
expenses, losses, damages, or liabilities are incurred.
 
(e) If the indemnification provided for in Section 9(a) or 9(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
 
(f) Other Indemnification.  Indemnification similar to that specified in this
Section (with appropriate modifications) shall be given by the Company and each
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.
 
10. Rule 144.  With a view to making available to the Holders the benefits of
Rule 144 and any other rule or regulation of the Commission that may at any time
permit the Holders to sell the Registrable Securities to the public without
registration, the Company agrees: (i) to make and keep public information
available as those terms are understood in Rule 144, (ii) to file with the
Commission in a timely manner all reports and other documents required to be
filed by an issuer of securities registered under the Securities Act or the
Exchange Act pursuant to Rule 144, (iii) as long as any Holder owns any
Registrable Securities, to furnish in writing upon such Holder’s request a
written statement by the Company that it has complied with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, and to
furnish to such Holder a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed by the Company as may
be reasonably requested in availing such Holder of any rule or regulation of the
Commission permitting the selling of any such Registrable Securities without
registration and (iv) undertake any additional actions commercially reasonably
necessary to maintain the availability of the use of Rule 144.
 
 
13

--------------------------------------------------------------------------------

 
 
11. Corporate Existence.  So long as any Holder owns any Registrable Securities,
the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split, consolidation, sale of all
or substantially all of the Company’s assets or any similar transaction or
related transactions (each such transaction, an “Organizational Change”),
unless, prior to the consummation of an Organizational Change, the Company
obtains the written consent of the Majority Holders.
 
12. Independent Nature of Each Purchaser’s Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
13. Other Registration Rights.  The Company shall not grant any registration
rights without the consent of the Majority Holders prior to the effectiveness of
the Registration Statement.
 
14. Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.
 
(b) Remedies.  In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) Successors and Assigns.  Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.
 
(d) No Inconsistent Agreements.  The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof.
 
(e) Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
(f) Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:
 
If to the Company to:


Organovo Holdings, Inc.
5871 Oberlin Drive, Suite 150
San Diego, Ca. 92121
Attention:  Keith Murphy, Chief Executive Officer
Facsimile:  (858) 550-9948


with copy to:


Meister Seelig & Fein LLP
Two Grand Central Tower, 19th Floor
140 East 45th Street
New York, NY 10017
Attention:  Kenneth S. Goodwin, Esq.
Facsimile:  (212) 655-3535


If to the Purchasers:


To each Purchaser at the address set forth on the signature page hereto


or at such other address as any party shall have furnished to the other parties
in writing.
 
(g) Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.
 
 
15

--------------------------------------------------------------------------------

 
 
(h) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.  In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
 
(i) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(j) Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
the Majority Holders. The Purchasers acknowledge that by the operation of this
Section, the Majority Holders may have the right and power to diminish or
eliminate all rights of the Purchasers under this Agreement.
 
(k) Limitation on Subsequent Registration Rights.  After the date of this
Agreement, the Company shall not, without the prior written consent of the
Majority Holders, enter into any agreement with any holder or prospective holder
of any securities of the Company that would grant such holder registration
rights senior or equal to those granted to the Holders hereunder.
 


 
[SIGNATURE PAGES FOLLOW]
 
 
16

--------------------------------------------------------------------------------

 
 
This Registration Rights Agreement is hereby executed as of the date first above
written.
 
COMPANY:
 
ORGANOVO HOLDINGS, INC.




By:                                                                
Name:         Keith Murphy
Title:           Chief Executive Officer
 


 
THE PURCHASER’S SIGNATURE TO THE SUBSCRIPTION AGREEMENT DATED OF EVEN DATE
HEREWITH SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS REGISTRATION RIGHTS
AGREEMENT.
 
 
17

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Selling Stockholder Questionnaire
 
 
18

--------------------------------------------------------------------------------

 
 
ORGANOVO HOLDINGS, INC.
SELLING STOCKHOLDERS’ QUESTIONNAIRE


The following information is requested from you in connection with the
preparation and filing by Organovo Holdings, Inc. (the “Company”) of a
Registration Statement on Form S-1 or other appropriate form (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) covering the
sale of shares of the Company’s common stock, including shares of common stock
underlying Warrants (the “Registrable Securities”) by certain stockholders of
the Company.


We would appreciate your answering all of the questions included in this
questionnaire, even though your answers may be in the negative, so that the
Company will have a record of your responses for use in connection with the
preparation of the Registration Statement.  It is requested that you give
careful attention to each question and that you complete this questionnaire
personally.


In order to assist you in completing this questionnaire, certain terms used
herein are defined in the appendix which is attached to this
questionnaire.  Each of such defined terms has been bolded and italicized for
identification.  The term “person,” as used in this questionnaire, means any
natural person, company, government or political subdivision, agency or
instrumentality of a government.


After you have completed the following questionnaire, please send the completed
questionnaire by facsimile (212) 655-3535 or overnight courier as soon as
possible to the attention of Kenneth S. Goodwin, Esq. at Meister Seelig & Fein
LLP, Two Grand Central Tower, 19th Floor, 140 East 45th Street, New York, NY
10017.
 
*********************
 
General Information
 
1.           Please provide your full name and address or the full name and
address of the entity on whose behalf you are completing this
questionnaire.  The address may be a business, mailing or residence address.
 

Name:    Address:       

                                                                                                                  
2.           Name the Control Person of your
organization:  _________________________________




1. 3.           (a) Are you a broker-dealer registered pursuant to Section 15 of
the Exchange Act?
 
¨  Yes.
¨  No.


 
19

--------------------------------------------------------------------------------

 
 
2. (b) If your response to Item 3(a) above is no, are you an "affiliate" of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?
 
¨  Yes.
¨  No.


For the purposes of this Item 3(b), an "affiliate" of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.
3. 
 
4. (c) Full legal name of person through which you hold the Registrable
Securities—(i.e. name of your broker, if applicable, through which your
Registered Securities are held):
 


Name of
broker:                                ________________________________________________


Contact
person:                                ________________________________________________


Telephone
No.:                                ________________________________________________
 
 
Securities Holdings
 
Please fill in all blanks in the following questions related to your beneficial
ownership of the Company’s common stock.  Generally, the term “beneficial
ownership” refers to any direct or indirect interest in the securities which
entitles you to any of the rights or benefits of ownership, even though you may
not be the holder of record of the securities.  For example, securities held in
“street name” over which you exercise voting or investment power would be
considered beneficially owned by you.  Other examples of indirect ownership
include ownership by a partnership in which you are a partner or by an estate or
trust of which you or any member of your immediate family is a
beneficiary.  Ownership of securities held in the names of your spouse, minor
children or other relatives who live in the same household may be attributed to
you.


If you have any reason to believe that any interest in securities of the Company
which you may have, however remote, is a beneficial interest, please describe
such interest.  For purposes of responding to this questionnaire, it is
preferable to err on the side of inclusion rather than exclusion.  Where the
SEC’s interpretation of beneficial ownership would require disclosure of your
interest or possible interest in certain securities of the Company, and you
believe that you do not actually possess the attributes of beneficial ownership,
an appropriate response is to disclose the interest and at the same time
disclaim beneficial ownership of the securities.


 
20

--------------------------------------------------------------------------------

 
 
Please indicate the amount of common stock of the Company or any of its
subsidiaries which you beneficially owned as of the date hereof.


For each holding:


 
·
State the nature of the holding (i.e., held in your own name, jointly, as a
trustee or beneficiary of a trust, as a custodian, as an executor, in
discretionary accounts, by your spouse or minor children, by a partnership of
which you are a partner, etc.), and

 
 
·
State whether you are the beneficial owner by reason of (i) sole voting power,
(ii) shared voting power, (iii) sole investment power, (iv) shared investment
power, (v) the right to acquire stock within 60 days of the end of the calendar
year, and/or (vi) the right to acquire stock with the purpose of changing or
influencing control.

 
 
·
Indicate in the Remarks column whether you have sole or shared voting or
investment power with respect to any such securities, and in what capacity
(i.e., individual, general partner, trustee) you have such power or powers.

 
 
·
If you wish to disclaim beneficial ownership of any shares listed, so indicate
by writing the word “Disclaim” in the Remarks column below; you understand that
such shares will be shown separately from your beneficial holdings and an
appropriate disclaimer set forth.

 
 
·
If any of the shares listed are subject to any claim, encumbrance, pledge or
lien, so indicate in the Remarks column.

 


1.           Your Interest in the Registrable Securities.


(a)           State the number of such Registrable Securities beneficially owned
by you.  
 
____________________________________________________________________________________________
                                                                                          


(b)           Other than as set forth in your response to Item 1(a) above, do
you beneficially own any other securities of the Company?


¨  Yes.


¨  No.


 
21

--------------------------------------------------------------------------------

 
 
(c)           If your answer to Item 1(b) above is yes, state the type, the
aggregate amount and CUSIP No. (if applicable) of such other securities of the
Company beneficially owned by you:
 
Type:  _______________________________________________________________________


Aggregate amount:   ____________________________________________________________


CUSIP No.:   __________________________________________________________________
 
(d)           Did you acquire the securities listed in Item 1(a) above in the
ordinary course of business?


¨  Yes.


¨  No.


(e)           At the time of your purchase of the securities listed in Item 1(a)
above, did you have any agreements or understandings, directly or indirectly,
with any person to distribute the securities?


¨  Yes.


¨  No.


(f)           If your response to Item 1(e) above is yes, please describe such
agreements or understandings:


_____________________________________________________________________________


_____________________________________________________________________________
 
_____________________________________________________________________________
 


2.           Nature of Your Beneficial Ownership.


(a)           Does someone other than yourself have Control over the securities
listed in Item 1(a) above?


¨  Yes.


¨  No.


 
22

--------------------------------------------------------------------------------

 


(b)           If your response to Item 2(a) above is yes, name your controlling
shareholder(s) or other person who has the ability to exercise control over you
(the "Controlling Entity"). If the Controlling Entity is not a natural person
and is not a publicly held entity, name each shareholder of such Controlling
Entity. If any of these named shareholders are not natural persons or publicly
held entities, please provide the same information. This process should be
repeated until you reach natural persons or a publicly held entity.



 
(A)(i)
Full legal name of Controlling Entity(ies) or natural person(s) with who have
sole or shared voting or dispositive power over the Registrable Securities:
         
Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
    Address: 
   
    Telephone:   
 
    Fax:  
  
   
Name of shareholder:;
 
             
(B)(i)
Full legal name of Controlling Entity(ies):
 
         
Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
    Address: 
   
    Telephone:
    
    Fax:  
  
    Name of shareholders:  
  



If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the following questions.


 
23

--------------------------------------------------------------------------------

 
 
3.           5% Stockholders


 To the best of my knowledge, all persons (including myself and my associates
and including corporations, partnerships, trusts, associations and other such
groups) who beneficially own more than 5% of any class of the Company’s stock
are described below:


Name of
Beneficial
   Owner   
Class of Shares
Beneficially
    Owned    
Holder of
Voting or
Investment Power


4.           No Adverse Interest
 
All interests I or my associates have or will have that are adverse to the
Company interests in any pending or contemplated legal proceeding or government
investigation to which the Company is or will be a party (or to which its
property may be subject) are described below:
 
5.           Voting Arrangement
 
All voting trusts or similar agreements or arrangements of which I have
knowledge under which more than 5% of the Company’s outstanding common stock, on
an as converted basis, is held or to be held are described below:


Names and Addresses of Voting Trustees
Voting Rights and Other Powers
Under Trust, Agreement or Arrangement
   

 
6.           Change in Control
 
All arrangements of which I have knowledge, including any pledge by any person
of securities of the Company, the operations of which may at a subsequent date
result in a change in control of the Company, are described below:
 
 
24

--------------------------------------------------------------------------------

 
 
Transactions with the Company
 
1.           Information regarding all material interests of yours or your
associates in any actual or proposed transaction during the last three fiscal
years to which the Company was or is to be a party and that are identified under
“Securities Holdings” above) is provided below.  Further, no such transaction
need be described if:


(a)           the amount involved (including all periodic installments in the
case of any lease or other agreement provided for periodic payments or
installments and including the value of all transactions In a series of similar
transactions) does not exceed $60,000;


(b)           the rates or charges involved in the transaction are fixed by law
or governmental authority or determined by competitive bids;


(c)           the services involved are as a bank depositary of funds, transfer
agent, registrar, trustee under a trust indenture or other similar service;


(d)           my interest arises solely from my ownership of securities of the
Company and I received no extra or special benefit not shared on a pro rata
basis by all other holders of securities in the same class;


(e)           my interest in the corporation that is a party to the transaction
is solely as a director; or


(f)           my interest arose solely as an officer and/or director of the
Company (e.g., my compensation arrangement with the Company).


Description:


 
25

--------------------------------------------------------------------------------

 


Affiliation with Accountants or attorneys
 
Described below is any interest, affiliation or connection you have with any law
firm or accounting firm that has been retained by the Company during the last
three fiscal years or is proposed to be retained by the Company:
 
 
26

--------------------------------------------------------------------------------

 
 
Contracts with the Company
 
Described below are all contracts with the Company or in which the Company has a
beneficial interest, or to which the Company has succeeded by assumption or
assignment, to which you or any of your associates is a party, which are to be
performed in whole or in part at or after the date of the proposed filing of the
Registration Statement, or which were made not more than two years prior
thereto:


 
27

--------------------------------------------------------------------------------

 


FINRA-Related Questions
 
1.           Are you (i) a “member” of the Financial Industries Regulatory
Authority, Inc. (“FINRA”), (ii) an “affiliate” of a member of the FINRA, (iii) a
“person associated with a member” or “associated person of a member” of the
FINRA or (iv) associated with an “underwriter or related person” with respect to
the proposed public offering of the Company’s securities?


Yes                        No         
 


For the sole purpose of this Question: (i) the FINRA defines a “member” as being
either any broker or dealer admitted to membership in the FINRA or any officer
or partner of such a member or the executive representative of such member or
the substitute for such representative; (ii) the term “affiliate” means a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is in common control with the person specified.  Persons who
have acted or are acting on behalf or for the benefit of a person include, but
are not necessarily limited to, directors, officers, employees, agents,
consultants and sales representatives; (iii) the FINRA defines a “person
associated with a member” or “associated person of a member” as being every sole
proprietor, partner, officer, director or branch manager of any member, or any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who
is directly or indirectly controlling or controlled by such member (for example,
any employee), whether or not any such person is registered or exempt from
registration with the FINRA; and (iv) the term “underwriter or related person”
includes, with respect to a proposed offering, underwriters, underwriters’
counsel, financial consultants and advisers, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any such persons.


If yes, kindly describe such relationship (whether direct or indirect) and
please respond to Questions (2) and (3) below; if no, please proceed to Question
(4).


2.           Please set forth information as to all purchases and acquisitions
(including contracts for purchase or acquisition) of securities of the Company
by you, regardless of the time acquired or the source from which derived:
 

                                     Seller or     
Prospective Seller
                      Amount and     
Nature of Securities
        Price or Other 
Consideration
 Date

 
3.           In connection with your direct or indirect affiliation or
association with a “member” of the FINRA as set forth above in Question (1),
please furnish the identity of such FINRA member and any information, if known,
as to whether such FINRA member intends to participate in any capacity in this
proposed initial public offering, including the details of such participation:
 
 
28

--------------------------------------------------------------------------------

 


4.           Please describe any underwriting compensation and arrangement or
any dealings known to you between any “underwriter or related person”, “member”
of the FINRA, “affiliate” of a member of the FINRA, “person associated with a
member”, or “associated person of a member” of the FINRA on the one hand and the
Company or controlling shareholder thereof on the other hand, other than
information relating to the proposed initial public offering of the Company:
 
5.           Please set out below any information, if known, as to whether any
“member” of the FINRA, any “underwriter or related person”, “affiliate” or a
member of the FINRA, “person associated with a member” or “associated person of
a member” of the FINRA may receive any portion of the net offering:






For subscribers answering “Yes” to Item 1 above:


The undersigned FINRA member form acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.




_____________________________________

Name of FINRA Member Firm





By:__________________________________
Date:__________________________

      Authorized Officer


 
29

--------------------------------------------------------------------------------

 


The undersigned (including its donees or pledgees) intends to distribute the
Registrable Securities listed above pursuant to the Registration Statement only
as follows (if at all): Such Registrable Securities may be sold from time to
time directly by the undersigned or, alternatively, through underwriters,
broker-dealers or agents. If the Registrable Securities are sold through
underwriters, broker-dealers or agents, the Selling Holder will be responsible
for underwriting discounts or commissions or agents' commissions. Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale or at negotiated prices. Such sales may be effected in
transactions (which may involve block transactions) (i) on any national
securities exchange or quotation service on which the Registrable Securities may
be listed or quoted at the time of sale, (ii) in the over-the-counter market, or
(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market.


I understand that material misstatements or the omission of material facts in
the Registration Statement may give rise to civil and criminal liabilities to
the Company, to each officer and director of the Company signing the
Registration Statement and other persons signing the Registration Statement.  I
will notify you and the Company of any misstatement of a material fact in the
Registration Statement or any amendment thereto, and of the omission of any
material fact necessary to make the statements contained therein not misleading,
as soon as practicable after a copy of the Registration Statement or any such
amendment has been provided to me.


I confirm that the foregoing statements are correct, to the best of my knowledge
and belief.
 

 
Dated: _____________________
 
 


Very truly yours,



                   ____________________________
(Signature)

 
  
____________________________
(Typed or Printed Name)
 
 
30

--------------------------------------------------------------------------------

 
 
Definitions
 
The term “arrangement” means any plan, contract, authorization or understanding
whether or not set forth in a formal document.


The term “associate” as used throughout this questionnaire, means (a) any
corporation or organization (other than the Company) of which I am an officer,
director or partner or of which I am, directly or indirectly, the beneficial
owner of 5% or more of any class of equity securities, (b) any trust or other
estate in which I have a substantial beneficial interest or as to which I serve
as trustee or in a similar capacity, (c) my spouse, (d) any relative of my
spouse or any relative of mine who has the same home as me or who is a director
or officer or key executive of the Company, (e) any partner, syndicate member or
person with whom I have agreed to act in concert with respect to the
acquisition, holding, voting or disposition of shares of the Company’s
securities.


The term “beneficially owned” when used in connection with the ownership of
securities, means (a) any interest in a security which entitles me to any of the
rights or benefits of ownership even though I may not be the owner of record or
(b) securities owned by me directly or indirectly, including those held by me
for my own benefit (regardless of how registered) and securities held by others
for my benefit (regardless of how registered), such as by custodians, brokers,
nominees, pledgees, etc., and including securities held by an estate or trust in
which I have an interest as legatee or beneficiary, securities owned by a
partnership of which I am a partner, securities held by a personal holding
company of which I am a stockholder, etc., and securities held in the name of my
spouse, minor children and any relative (sharing the same home).  A “beneficial
owner” of a security includes any person who, directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise has or
shares:


(a)           voting power which includes the power to vote, or to direct the
voting of, such security; and/or


(b)           investment power which includes the power to dispose, or to direct
the disposition, of such security.


The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.


The term “immediate family” means any relationship by blood, marriage or
adoption, not more remote than first cousin.


The term “material,” when used in this questionnaire to qualify a requirement
for the furnishing of information as to any subject, limits the information
required to those matters as to which an average prudent investor ought
reasonably to be informed before purchasing the Common Stock of the Company.

 
31

--------------------------------------------------------------------------------